             Case 2:20-cv-04847-GJP Document 15 Filed 12/02/20 Page 1 of 4




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

RICHARD DAVID SIMMONS,                     :
     Plaintiff,                            :
                                           :
        v.                                 :      CIVIL ACTION NO. 20-CV-4847
                                           :
JANET SANTOSE FANO, et al.,                :
    Defendants.                            :

                                          ORDER

        AND NOW, this 2nd day of December, 2020, upon consideration of Plaintiff

Richard David Simmons’s Motion for Extension of time (ECF No. 11), his Prisoner

Trust Fund Account Statements (ECF Nos. 3, 12 & 13), and his pro se Complaint (ECF

No. 2), it is ORDERED that:

        1.       The Motion for Extension of Time is DENIED AS UNNECESSARY

because Simmons timely submitted his prisoner account statement to the Court.

        2.       Leave to proceed in forma pauperis is GRANTED pursuant to 28 U.S.C. §

1915.

        3.       Richard David Simmons, #QA-4307, shall pay the full filing fee of $350 in

installments, pursuant to 28 U.S.C. § 1915(b), regardless of the outcome of this case.

The Court directs the Superintendent of SCI-Phoenix or other appropriate official to

assess an initial filing fee of 20% of the greater of (a) the average monthly deposits to

Simmons’s inmate account; or (b) the average monthly balance in Simmons’s inmate

account for the six-month period immediately preceding the filing of this case. The

Superintendent or other appropriate official shall calculate, collect, and forward the

initial payment assessed pursuant to this Order to the Court with a reference to the
           Case 2:20-cv-04847-GJP Document 15 Filed 12/02/20 Page 2 of 4




docket number for this case. In each succeeding month when the amount in Simmons’s

inmate trust fund account exceeds $10.00, the Superintendent or other appropriate

official shall forward payments to the Clerk of Court equaling 20% of the preceding

month’s income credited to Simmons’s inmate account until the fees are paid. Each

payment shall refer to the docket number for this case.

      4.       The Clerk of Court is directed to SEND a copy of this Order to the

Superintendent of SCI-Phoenix.

      5.       The Complaint is DEEMED filed.

      6.       The Complaint is DISMISSED in its entirety for the reasons stated in

the Court’s Memorandum as follows:

               a. Simmons’s claims under 42 U.S.C. § 1983 are DISMISSED WITH

                  PREJUDICE for failure to state a claim pursuant to 28 U.S.C. §

                  1915(e)(2)(B)(ii); and

               b. Any defamation claims brought under Pennsylvania law are

                  DISMISSED WITHOUT PREJUDICE for lack of subject matter

                  jurisdiction.

      7.       Simmons may file an amended complaint within thirty (30) days of the

date of this Order only as to his defamation claims raised under Pennsylvania law. Any

amended complaint must identify all defendants in the caption of the amended

complaint in addition to identifying them in the body of the amended complaint and

shall state the basis for Simmons’s claims against each defendant. Specifically, if

Simmons files an amended complaint raising defamation claims, he should clarify how

many articles he is claiming defamed him, allege the date or dates those articles were
            Case 2:20-cv-04847-GJP Document 15 Filed 12/02/20 Page 3 of 4




published, and explain why the articles were defamatory. The amended complaint also

must clearly state the basis for the Court’s subject matter jurisdiction. The amended

complaint shall be a complete document that does not rely on the initial Complaint or

other papers filed in this case to state a claim. When drafting his amended complaint,

Simmons should be mindful of the Court’s reasons for dismissing the claims in his

initial Complaint as explained in the Court’s Memorandum. Upon the filing of an

amended complaint, the Clerk shall not make service until so ORDERED by the Court.

       8.       The Clerk of Court is DIRECTED to send Simmons a blank copy of the

Court’s form complaint for a prisoner filing a civil rights action bearing the above civil

action number. Simmons may use this form to file his amended complaint if he chooses

to do so.1

       9.       If Simmons does not wish to amend his Complaint and instead intends to

stand on his Complaint as originally pled, he may file a notice with the Court within

thirty (30) days of the date of this Order stating that intent, at which time the Court

will issue a final order dismissing the case. Any such notice should be titled “Notice to

Stand on Complaint,” and shall include the civil action number for this case. See Weber

v. McGrogan, 939 F.3d 232 (3d Cir. 2019) (“If the plaintiff does not desire to amend, he

may file an appropriate notice with the district court asserting his intent to stand on

the complaint, at which time an order to dismiss the action would be appropriate.”

(quoting Borelli v. City of Reading, 532 F.2d 950, 951 n.1 (3d Cir. 1976))); In re

Westinghouse Sec. Litig., 90 F.3d 696, 703–04 (3d Cir. 1996) (holding “that the district



1This form is available on the Court’s website at
http://www.paed.uscourts.gov/documents2/forms/forms-pro-se.
         Case 2:20-cv-04847-GJP Document 15 Filed 12/02/20 Page 4 of 4




court did not abuse its discretion when it dismissed with prejudice the otherwise viable

claims . . . following plaintiffs’ decision not to replead those claims” when the district

court “expressly warned plaintiffs that failure to replead the remaining claims . . .

would result in the dismissal of those claims”).

       10.    If Simmons fails to file any response to this Order, the Court will conclude

that Simmons intends to stand on his Complaint and will issue a final order dismissing

this case.2 See Weber, 939 F.3d at 239-40 (explaining that a plaintiff’s intent to stand

on his complaint may be inferred from inaction after issuance of an order directing him

to take action to cure a defective complaint).

                                            BY THE COURT:


                                            /s/ Gerald J Pappert
                                            GERALD J. PAPPERT, J.




2 The six-factor test announced in Poulis v. State Farm Fire & Casualty Co., 747 F.2d 863
(3d Cir. 1984), is inapplicable to dismissal orders based on a plaintiff’s intention to stand on
his complaint. See Weber, 939 F.3d at 241 & n.11 (treating the “stand on the complaint”
doctrine as distinct from dismissals under Federal Rule of Civil Procedure 41(b) for failure
to comply with a court order, which require assessment of the Poulis factors); see also
Elansari v. Altria, 799 F. App’x 107, 108 n.1 (3d Cir. 2020) (per curiam). Indeed, an
analysis under Poulis is not required when a plaintiff willfully abandons the case or makes
adjudication impossible, as would be the case when a plaintiff opts not to amend his
complaint, leaving the case without an operative pleading. See Dickens v. Danberg, 700 F.
App’x 116, 118 (3d Cir. 2017) (per curiam) (“Where a plaintiff’s conduct clearly indicates
that he willfully intends to abandon the case, or where the plaintiff's behavior is so
contumacious as to make adjudication of the case impossible, a balancing of
the Poulis factors is not necessary.”); Baker v. Accounts Receivables Mgmt., Inc., 292 F.R.D.
171, 175 (D.N.J. 2013) (“[T]he Court need not engage in an analysis of the six Poulis factors
in cases where a party willfully abandons her case or otherwise makes adjudication of the
matter impossible.” (citing cases)).
